Exhibit 10.4
 
COMMITMENT LETTER EXTENSION AGREEMENT
 
Reference is hereby made to the Letter Agreement dated as of August 8, 2012 (the
“Letter Agreement”) between Echo Therapeutics, Inc. (“Echo”) and
Platinum-Montaur Life Sciences, LLC (“Platinum”).
 
Upon execution by each of Echo and Platinum below, the reference to the date of
the execution and delivery of definitive documentation in the Section entitled
“CLOSING” in the Letter Agreement shall be deemed amended to “August 31, 2012”.
 
IN WITNESS WHEREOF, the parties have entered into this Commitment Letter
Extension Agreement as of August 24, 2012.


 
ECHO THERAPEUTICS, INC.
 
By:  /s/ Patrick Mooney
 
Name:  Patrick Mooney
 
Title:  CEO
 


 
PLATINUM-MONTAUR LIFE SCIENCES, LLC
 
By:  /s/ Michael M. Goldberg, M.D.
 
Name:  Michael M. Goldberg, M.D.
 
Title:  ________________